Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The attempt to incorporate subject matter into this application by reference to French Application No. 1655051 is ineffective because such reference is not in English.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scraping member” in claim 7, “opening and closing member” in claim 11, and “control system” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitations “scraping member,” “opening and closing member,” and “control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” and “system,” respectively, coupled with functional language “…for scrapping the bottom of the storage reservoir and cleaning the transfer aperture…,” “…for opening and closing the transfer aperture…,” and “…configured to ensure start-up of a drive motor…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “opening and closing” and “control” modify “member” and “system,” respectively, functionally and not structurally, nor do they convey any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-8 and 11-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Figure 8 shows scraping members 87-90 that sweep the bottom 13 of reservoir 8, where paragraph 0061 discloses that 87-90 are made of a flexible material, such as an elastomer;
Figures 11-12 show opening and closing member 68, which comprises a first part 68a defining opening 71, and a second part 68b defining wall 73; and 
Page 14, lines 6-15 disclose the use of sensor/switch 84 that upon activation results in start-up of motor 12.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the diameter of the periphery” in line 9 renders the claim indefinite as “the diameter of the periphery” lacks proper antecedent basis and it is unclear if the “periphery inscribed in a diameter” is intended to mean that the periphery has a diameter.
Regarding claim 1, the recitation of “a peripheral space…close to the bottom of the storage reservoir” renders the claim indefinite as the term "close to" is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification in paragraph 0044 (as published) states that peripheral space 32 is “close to the bottom 13 of the storage reservoir 8.” As the specification 
Regarding claim 1, the recitation of “the transfer aperture” in line 15 renders the claim indefinite as “the transfer aperture” lacks proper antecedent basis and it is unclear if “the transfer aperture” is intended to refer to the “aperture” recited in line 12 or to another aperture.
Regarding claim 3, the recitation of “increases progressively as one approaches the curved blade” renders the claim indefinite as it is unclear what is meant by “as one approaches the curved blade.”  It is unclear what applicant intends to approach the curved blade.  Does applicant intend for the thickness to increase progressively toward the curved blade?
Regarding claim 5, the recitation of “the upper part” renders the claim indefinite as “the upper part” lacks proper antecedent basis and it is unclear what is meant by “the upper part.”
Regarding claim 13, the recitation of “at least one second rib” renders the claim indefinite as claim 13 or claim 1, from which claim 13 depends, do not refer to a first rib.  Therefore, it is unclear what is meant by a “second rib.”  For example, is claim 13 intended to require a first and second rib or, rather, is a single rib sufficient?

Regarding claim 13, the recitation of “close to the peripheral space” renders the claim indefinite as the term "close to" is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification in paragraph 0025 (as published) states that the “second rib extending on at least a portion of its height close to the peripheral space.” Paragraph 0051 further states that ribs 63-66 extend “in part towards the top from the lower peripheral edge 31.” As the specification merely repeats substantially the same language as claimed, without providing and details or standard for understanding what is meant by “close to”, one of ordinary skill in the art would not be apprised as to the metes and bounds being sought.  For example, how far away could the second rib extend without potentially infringing the scope of the claim?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebuffe et al. (U.S. Publication 20090145303), hereinafter Lebuffe, in view of Landau (U.S. Patent 6964355).
Regarding claim 1, Lebuffe discloses a ground coffee dispenser configured to cooperate with a coffee machine (para. 0001, “an automatic grounds dispenser intended to be installed particularly in an automatic coffee maker”) (Figure 1, grounds dispenser cooperating with coffeemaker 1) and which comprises 

    PNG
    media_image1.png
    780
    606
    media_image1.png
    Greyscale


(Fig. 2, showing the grounds dispenser) a ground coffee storage reservoir (reservoir 11, which is “adapted to contain a quantity of ground coffee”-para. 0026) provided with a contour and a bottom (“has a generally circular cylindrical form and is composed of a side wall 12, a bottom 13 and a lid”-para. 0027) and a ground coffee distributor pouring a predefined quantity of ground coffee from the storage reservoir towards a brewing area of the coffee machine (para. 0040, “…the user pours ground coffee into reservoir 11 and positions the reservoir in housing 3 of case 2 of the automatic coffeemaker. The user then initiates the preparation of a serving of a particular type of coffee, i, thereby initiating a grounds dispensing cycle. Control circuit 42 places motor 41 into operation in order to rotate paddles 15 so as to transfer a dose of grounds toward outlet 5 located in housing 3.”), the ground coffee distributor comprising a disk (16) driven in rotation (para. 0028, “rotatably mounted.” Para. 0030, driven in rotation by motor 40) on which at least one blade is attached on a lower face of the disk (blades 15 are distributed uniformly around 16; para. 0027), the disk (16) having a periphery inscribed in a diameter (para. 0027, 16 being cylindrical), the quantity of ground coffee poured being defined by a peripheral space provided between the diameter of the periphery of the disk and an inner wall of the contour (opening 20 flows a “predetermined dose of ground coffee” therethrough-para. 0030. As such, opening 20, at least partially, defines the quantity of ground coffee being poured) (opening 21 defines a peripheral space that is between the inner wall of sidewall 20 of reservoir 11 and the diameter of 16; para. 0031), close to the bottom of the storage reservoir (blades 15 extend substantially to the periphery of reservoir 11, defined by the inner surface of wall 12; para. 0027) (para. 0031, flow outlet opening 20 defined by 21 arranged in sidewall 20 of reservoir 11 between 17 and bottom 13.  Opening is, therefore, “close” to bottom 13 in that 20 is “near in space or time” to bottom 13,  www.thefreedictionary.com, viewed on 01/13/2021), wherein the bottom (13) of the storage reservoir (11) comprises an aperture (22; para. 0031), arranged below the disk (16), for transferring the ground coffee (para. 0031, opening 22 defines the flow outlet opening 20 along with opening 21 and, therefore, aids in transferring the ground coffee being poured therethrough) and wherein the blade (15) extends from the periphery towards the interior of the disk (para. 0027, “distributed uniformly around a cylindrical hub 16 and extend substantially to the periphery of reservoir 11, defined by the inner surface of wall 12”) (Fig. 2 shows blades 15 extending from the periphery of 16 toward the interior of 16) to transfer the ground coffee introduced through the peripheral space into the transfer aperture, when the said disk rotates (para. 0030, “…15 are intended to be driven through the intermediary of hub 16, with the aid of a rotatable coupling mechanism 32, by motor means 40 fixed in housing 2 in order to transfer a predetermined dose of ground coffee through a flow outlet opening 20 in side wall 12 and bottom 13, toward an outlet 5 formed in housing 3 and communicating directly with flow outlet opening 20….”; See also paragraph 0040, “…the user pours ground coffee into reservoir 11 and positions the reservoir in housing 3 of case 2 of the automatic coffeemaker. The user then initiates the preparation of a serving of a particular type of coffee, i, thereby initiating a grounds dispensing cycle. Control circuit 42 places motor 41 into operation in order to rotate paddles 15 so as to transfer a dose of grounds toward outlet 5 located in housing 3…”).
	Lebuffe discloses each claimed limitation including the at least one blade, but is silent on the at least one blade being curved.

    PNG
    media_image2.png
    395
    401
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    582
    552
    media_image3.png
    Greyscale

	Landau teaches that it is known in the art of dispensers (Col. 1, lines 4-9; “dispensing systems for dry foods”) (Figures 1-4; dispenser 10, including a reservoir 14 and paddles 38, which are taken as corresponding to the blades of Lebuffe) (Col. 3, lines 53-56 disclose that dispenser 10 is suitable for dispensing coffee powder) for the at least one blade (38) to be curved (Col. 3, lines 18-26; paddles 38 extend from core 40 and are described as being “semicircular”).
	The advantage of combining the teachings of Landau is that in doing so would provide a blade that reduces the force applied onto the grounds during dispensing (Col. 3, lines 18-25; preventing breakage) and allows for the grounds to be hermetically stored in the reservoir prior to dispensing (Col. 2, lines 25-34), thereby maintaining freshness.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lebuffe with Landau, by replacing the blade shape of Lebuffe, with the teachings of Landau, to provide a blade that reduces the Col. 3, lines 18-25; preventing breakage) and allows for the grounds to be hermetically stored in the reservoir prior to dispensing (Col. 2, lines 25-34), thereby maintaining freshness.  Furthermore, the curved blade is considered “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” See MPEP 2144.04-IV-B.	
	Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Lebuffe further discloses wherein the disk (16) comprises between the periphery and the diameter an additional ground coffee intake area, arranged upstream of the blade (additional intake area taken as the area above blades 15, adjacent to the upper portion of 16 in which the grounds travel), with respect to the a direction of rotation of the disk (rotation detailed in claim 1), the additional ground coffee intake area having a thickness which increases progressively as one approaches the blade (as shown in Figure 2).

    PNG
    media_image4.png
    421
    490
    media_image4.png
    Greyscale

Landau also teaches an additional ground coffee intake area, arranged upstream of the curved blade (additional intake area taken as the area above blades 38, adjacent to the upper portion 44 in which the grounds travel from reservoir 1), with respect to the a direction of rotation of the 40, the additional ground coffee intake area (indicated by arrows, above) having a thickness which increases progressively as one approaches the curved blade (as shown in Figure 3a, the intake area has a thickness which increases progressively toward the outer edge of the curved blades).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image5.png
    365
    479
    media_image5.png
    Greyscale

Lebuffe further discloses wherein the disk (16) comprises a downturned peripheral edge (Edge) arranged opposite the inner wall (inner wall 12/20), the peripheral edge comprising at least one opening (Opening) situated upstream of the at least one blade (15), with respect to a direction of rotation of the disk (rotation detailed in claim 1).
Regarding claim 5, the primary combination, as applied to claim 4, teaches each claimed limitation.
Lebuffe further discloses wherein the disk (16) is extended in the upper part by a bellshaped member (30) (Fig. 2) (para. 0029, cone 30 is fixed to upper part of 16), the peripheral edge forming a lower part of the said disk (Edge shown in annotated Figure 2, detailed in claim 4 above, is at a lower part of 16).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.

    PNG
    media_image6.png
    494
    434
    media_image6.png
    Greyscale

Lebuffe further discloses wherein the bell-shaped member (30) comprises at least one rib (31) arranged in the periphery (para. 0029, 31 fixed to upper part of 16 and extend radially outward.  31 are considered to be arranged in the periphery of 16), plumb with the blade (15) (under broadest reasonable interpretation, ‘plumb’ is defined as ‘in a vertical or perpendicular line’-www.thefreedictionary.com, viewed on 01/13/2021. 31 is in a vertical or perpendicular line with 15).
	Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Lebuffe further teaches wherein the disk (16) is driven in rotation by a motor (as detailed in claim 1, motor 40).
	Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image7.png
    839
    570
    media_image7.png
    Greyscale

	Lebuffe further teaches wherein the disk (16) is driven in rotation about a vertical axis (axis shown above, which is vertical when installed on coffee machine 1-Fig. 1), the motor (40) being arranged at a center of the disk with respect to the vertical axis (motor 40 is arranged toward the center of 16 with respect to the axis as shown above).
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image8.png
    553
    624
    media_image8.png
    Greyscale

Lebuffe further discloses the inner wall (20/21) comprising at least one second rib (ribs shown above) extending at least on its height (ribs shown extending at least on a portion of the height if the inner wall 20/21) close to the peripheral space (The ribs shown are “close” to the peripheral space, 20, in that they are “near in space or time,” www.thefreedictionary.com, viewed on 01/13/2021).
	Regarding claim 14, the primary combination, as applied in claim 1, teaches each claimed limitation and a coffee machine comprising a ground coffee dispenser according to claim 1 (as detailed in claim 1; coffee machine 1 utilizing the dispenser).
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebuffe et al. (U.S. Publication 20090145303), hereinafter Lebuffe, in view of Landau (U.S. Patent 6964355), and in further view of Te Velde et al. (U.S. Publication 2015/0122131), hereinafter Te Velde.
	Regarding claims 2 and 15, the primary combination, as applied in claim 1, teaches each claimed limitation except for the peripheral space left between the 
Te Velde teaches that it is known in the art of grinding coffee beans (para. 0001) (Figures 4-5, tool 20 comprising cylinder-shaped portion having a circular circumference with is rotatable about axis 27-para. 0063, is considered to correspond to the rotatable disk of Lebuffe, while inner wall 52/53 of housing 50 is considered to correspond to the inner wall of Lebuffe) for a peripheral space (gap 55) left between the periphery of the disk and the inner wall of the contour (para. 0065, gap 55 is between outer peripheral surface 21 and inner wall 52) (para. 0069 states that the size of gap 55 is a determining factor in respect to the size of the coffee powder particles) has a thickness of between 0.5 and 2 mm, and wherein the thickness is between 0.75 and 1.75 mm (para. 0072, gap 55 is below 1 mm, preferably below 0.5 mm, yet larger than 0.05 mm, preferably larger than 0.1 mm).
The advantage of combining the teachings of Te Velde is that in doing so would provide a spacing between the disk and the inner wall that allows for the flow of ground coffee particles (para. 0069 and 0072).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lebuffe, as modified by Landau, with Te Velde, by replacing the distance between the periphery of the disk and the inner wall of the contour of Lebuffe, with the teachings of Te Velde, to provide a spacing between the disk and the inner wall that allows for the flow of ground coffee particles (para. 0069 and 0072).  Furthermore, the thickness of the space between the periphery of the disk and .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebuffe et al. (U.S. Publication 20090145303), hereinafter Lebuffe, in view of Landau (U.S. Patent 6964355), and in further view of Maurer (U.S. Publication 2008/0148956).
Regarding claims 7 and 8, the primary combination, as applied to claim 1, teaches each claimed limitation except for the disk comprising a scraping member for scraping the bottom of the storage reservoir and cleaning the transfer aperture (claim 7), wherein the scraping member is flexible (claim 8).
	Maurer teaches that it is known in the art of coffee machines (Para. 0001) to use a scraping member (Figs. 1, 3-5, etc. scraping member 62) for scraping the bottom of the storage reservoir and cleaning the transfer aperture (With respect to the instant application, Figure 8 shows scraping members 87-90 that sweep the bottom 13 of reservoir 8, where paragraph 0061 discloses that 87-90 are made of a flexible material, such as an elastomer) (Maurer teaches, in para. 0062, 62 being “a flat, thin, flexible piece of plastic”) (para. 0034 discloses “…A flexible mixing blade is also useful in situations when the dry coffee grounds that are placed into the filter basket 16 come up to a level that is above the lowermost end of the mixing blade when it is in its extended position. The flexible mixing blade can then bend so that the lid 14 can be properly placed onto the housing 12 in preparation for brewing…A thin, flat mixing blade can also be useful to slice through dried coffee grounds that are placed into the filter basket 16 prior to the brewing process and can also be more easily cleaned as compared to a mixing element having a more complex configuration. The mixing blade, however, can have a more complex configuration if desired. The mixing blade can also be configured and disposed in the housing in a manner so that its lower end is offset above the wet grounds of coffee at the end of the brewing cycle to allow for easy cleaning and removal of the blade after the brewing cycle….”) (One skilled in the art would find it reasonable that 62 is capable of, at least to some extent, functioning as a scrapper for scraping the bottom and cleaning as claimed), wherein the scraping member is flexible (as previously stated).
	The advantage of combining the teachings of Maurer is that in doing so would provide a means for scrapping coffee grounds that may accumulate in the reservoir.
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lebuffe, as modified by Landau, with Maurer, by adding to the disk of Lebuffe, with the teachings of Maurer, to provide a means for scrapping coffee grounds that may accumulate in the reservoir.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebuffe et al. (U.S. Publication 20090145303), hereinafter Lebuffe, in view of Landau (U.S. Patent 6964355), and in further view of Ho et al. (U.S. Publication 2014/0072689), hereinafter Ho.
Regarding claims 11 and 12, the primary combination, as applied in claim 1, teaches each claimed limitation, except as detailed below.
	Lebuffe further discloses a transfer device which comprises an opening and closing member (shutter 33, which corresponds to the interpretation detailed under 35 USC 112 (f)) for opening and closing the transfer aperture able to move between an open position and a closed position (para. 0032, 33 is moveable to block opening 20 when 11 is withdrawn from machine 1), but is silent on the opening and closing member being driven by an operating lever and a transmission system. While Lebuffe discloses operating a drive motor (40) of the disk (16) (as detailed in claim 1), Lebuffe is silent on a control system configured to ensure start-up of the drive motor when the operating lever is activated (claim 12).
para. 0001) (Figures 4-7) (opening and closing of hole 82 via member 80; paragraphs 0042-0043; Figures 7A/7B) for the opening and closing member to be driven by an operating lever (lever assembly 40 including operating lever 48/47A) and transmission mechanism (various arms 47B, 50, 52, 57, 73, etc.) (para. 0028).  Ho further teaches a control system (micro switch 62) configured to ensure start-up of a motor when the operating lever is activated (para. 0036, “…Lever assembly 40 may also include a micro switch 62 and a micro switch mount 64 for connecting the micro switch 62 to the base 42 or other component of the lever assembly 40. In one embodiment, placing the lever assembly 40 in its "On" or "Off" state may toggle micro switch 62. Preferably, placing lever assembly 40 into its "Off" state toggles micro switch 62 into its "Off" state, thereby breaking any the electrical current which could flow through micro switch 62. Placing lever assembly 40 into its "On" state preferably toggles micro switch 62 into its "On" state allowing electrical current to flow therethrough….”) (see also para. 0039, activating switch 62 activates motor 30).
	The advantage of combining the teachings of Ho is that in doing so would provide a manual means for activating the opening and closing member, where such manual activation automatically energizes/deenergizes the motor.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lebuffe, as modified by Landau, with Ho, by adding to the opening and closing member and motor of Lebuffe, with the teachings of Ho, to provide a manual means for activating the opening and closing member, where such manual activation automatically energizes/deenergizes the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2016/0128516 to Gherman et al. titled High-Speed Blending Blade For A Food Processing Apparatus.  Figures 2, 3, 4, 5, 8, 9, etc. show blade assembly 10 including at least one blade 14 (or blades 40/42 with respect to Figures 4-11) that is “continuously curved” (para. 0031).  Paragraph 0055 discloses that using curved blades allows for an overall stronger and robust blade that can withstand internal and external stresses.
U.S. 2012/0024160 to Van Os et al. titled Coffee Bean Packaging Cartridge and Coffee Beverage System Including Same. Paragraph 0002, “The invention relates to a coffee bean packaging cartridge having an interior volume for accommodating coffee beans. In particular the invention relates to such cartridges that form part of a system for preparing coffee beverages and can be hermetically sealed prior to use.”  Figures 1-2 show a coffee bean packaging cartridge 3 cooperating with brewing apparatus 2, where Figure 2A-2D show detailed structure of the cartridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761